Exhibit 10.67

BLUE COAT SYSTEMS, INC.

NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase Common Stock of Blue Coat
Systems, Inc. (the “Company”):

 

  Name of Optionee:    Gordon C. Brooks   Total Number of Shares Granted:   
100,000 Shares   Type of Option:    Nonstatutory Stock Option   Exercise Price
Per Share:    $19.08   Date of Grant:    September 17, 2009   Vesting
Commencement Date:    September 1, 2009   Vesting Schedule:    This option
becomes exercisable with respect to the first 25% of the Shares subject to this
option when you complete 12 months of continuous Service from the Vesting
Commencement Date and with respect to an additional 2.083% of the Shares subject
to this option when you complete each month of continuous Service thereafter.  
Expiration Date:    September 17, 2019

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Stock Option Agreement, which is attached to and
made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the agreement or this option (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

OPTIONEE:     BLUE COAT SYSTEMS, INC.

/s/ Gordon C. Brooks

    By:  

/s/ Brian NeSmith

Gordon C. Brooks

    Title:  

President & CEO

Print Name      



--------------------------------------------------------------------------------

BLUE COAT SYSTEMS, INC.

STOCK OPTION AGREEMENT

This Stock Option Agreement (“Agreement”) is made as of September 17, 2009 by
and between Blue Coat Systems, Inc., a Delaware corporation (the “Company”), and
you, Gordon C. Brooks.

1. Grant of Option. Subject to the terms and conditions hereof, the Company
hereby grants to you an option (the “Option”) to purchase the total number of
shares of Common Stock (the “Option Shares”) set forth in the Notice of Stock
Option Grant (the “Notice”), at the exercise price per Share set forth in the
Notice (the “Exercise Price”), effective on the Date of Grant set forth in such
Notice.

2. Tax Treatment. This Option is intended to be a nonstatutory option, or NSO.
You are responsible for any taxes owed by you in connection with this option.

3. Vesting. This Option becomes exercisable in installments, as shown in the
Notice. No additional shares become exercisable after your service as a
Non-Employee Member of the Board of Directors (“Board”) or an Employee or
Consultant of the Company or a Parent, Subsidiary or Affiliate (“Service”) has
terminated for any reason.

4. Term. This Option expires in any event on the 10th anniversary of the Date of
Grant, as shown in the Notice. (It will expire earlier if your Service
terminates, as described below.) If the expiration date of your Option is not a
business day and you wish to exercise your option by the expiration date, it is
your responsibility to ensure that you have validly exercised your Option prior
to the expiration date. This Option may also be subject to earlier termination
upon a Change in Control or other corporate events.

5. Termination.

(a) Regular Termination. If your Service terminates for any reason except death,
Permanent Disability or Cause, then this Option will expire on the date 3 months
after your termination date. The Company determines when your Service terminates
for this purpose.

(b) Permanent Disability. If your Service terminates because of your Permanent
Disability, then this Option will expire on the date 12 months after your
termination date. The Company determines when your Service terminates for this
purpose.

(c) Death. If you die while in Service, the Option will expire on the date 12
months after the date of death.

(d) Misconduct. If your Service terminates for Cause, then this Option will
terminate immediately and cease to be outstanding.

6. Change in Control. In the event of a Change in Control, this Option shall
automatically accelerate so that the Option shall, immediately prior to the
effective date of the Change in Control, become fully exercisable for all of the
Option Shares and may be exercised for any or



--------------------------------------------------------------------------------

all of those shares as fully-vested Common Shares. However, the Option shall not
so accelerate if and to the extent the Option is, in connection with the Change
in Control, either to be continued by the Company or assumed or converted (as
provided in Section 13(c)(v)) by the successor corporation (or its parent) or to
be replaced with a comparable option for shares of the capital stock of the
successor corporation (or its parent). The determination of option comparability
will be made by the Compensation Committee of the Board (the “Committee”), and
its determination will be final, binding and conclusive.

(a) Involuntary Termination After a Change in Control. If in connection with a
Change in Control the Option is assumed by the successor corporation (or its
parent) and you experience an Involuntary Termination within eighteen months
following such Change in Control, the vesting of this option will automatically
accelerate so that this option will, immediately before the effective date of
the Involuntary Termination, become fully exercisable for all of the Common
Shares at the time subject to this Option and may be exercised for any or all of
those shares as fully-vested Common Shares.

7. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions as follows:

(a) Right to Exercise.

(i) This Option may not be exercised for a fraction of a share.

(ii) In the event of your death, Permanent Disability or other termination of
Service, the exercisability of the Option shall be governed by Section 5 above,
subject to the limitations contained in this Section 7.

(iii) In no event may this Option be exercised after the expiration date of the
Option as set forth in the Notice.

(b) Restrictions on Exercise. The obligation of the Company to issue Common
Shares under the Plan shall be subject to all applicable laws, rules and
regulations and such approval by any regulatory body as may be required. The
Company reserves the right to restrict, in whole or in part, the delivery of
Common Shares pursuant to your Option prior to the satisfaction of all legal
requirements relating to the issuance of such Common Shares, or to their
registration, qualification or listing, or to an exemption from registration,
qualification or listing.

(c) Notice of Exercise. When you wish to exercise this Option, you must do so in
the form and manner as specified by the Company at that time. The exercise will
be effective only upon delivery of the form of notice then required, together
with payment of the Exercise Price as described below. If someone else wants to
exercise this option after your death, that person must prove to the Company’s
satisfaction that he or she is entitled to do so.

(d) Form of Payment. When you submit your notice of exercise, you must include
payment of the Exercise Price for the shares you are purchasing. To the extent
permitted by applicable law, payment may be made in one (or a combination of two
or more) of the following forms:

(i) Cash or check made payable to the Company or such other form of payment as
permitted by the Company’s Compensation Committee; provided, however, if you are
a Non-Employee Member of the Board or executive officer of the Company, you may
pay the Exercise Price in a form other than cash or cash equivalents only to the
extent permitted by section 13(k) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

 

2



--------------------------------------------------------------------------------

(ii) With the Company’s consent, certificates for, or attestations of ownership
of, Common Shares that you already own, along with any forms needed to effect a
transfer of those shares to the Company. The Fair Market Value of the shares,
determined as of the effective date of the option exercise, will be applied to
the Exercise Price.

(iii) To the extent permitted by applicable law, irrevocable directions to a
securities broker approved by the Company to sell all or part of your option
shares and to deliver to the Company from the sale proceeds an amount sufficient
to pay the Exercise Price and any withholding taxes. (The balance of the sale
proceeds, if any, will be delivered to you.) The Company may require a specific
notice of exercise, which may require information from the broker, to use this
method of exercise.

8. Withholding Taxes and Stock withholding. You will not be allowed to exercise
this Option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include withholding Common Shares that
otherwise would be issued to you when you exercise this Option, up to the
statutory minimum withholding amount required by applicable tax law. Such
withheld Common Shares shall be valued at their Fair Market Value on the date
they are withheld. The Company shall not be required to issue any Common Shares
with respect to this option until tax withholding obligations are satisfied.

9. Restrictions on Resale. You agree not to sell any Option Shares at a time
when applicable laws, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify.

10. Transfer of Option. Before your death, only you may exercise this Option.
You cannot transfer or assign this Option. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or by a beneficiary designation. Regardless of any
marital property settlement agreement, the Company is not obligated to honor a
notice of exercise from your former spouse, nor is the Company obligated to
recognize your former spouse’s interest in your Option in any other way.

11. Employment or Retention Rights. None of the Notice, this Agreement or your
Option gives you the right to be retained by the Company or a Parent, Subsidiary
or Affiliate in any capacity. The Company and any Parent, Subsidiary or
Affiliate reserve the right to terminate your Service at any time, with or
without Cause.

12. Stockholder Rights. You, or your estate or heirs, have no rights as a
stockholder of the Company under this Option and with respect to the Option
Shares until you have exercised this

 

3



--------------------------------------------------------------------------------

Option by giving the required notice to the Company and paying the Exercise
Price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described herein.

13. Protection Against Dilution.

(a) Adjustments. In the event of a subdivision of the outstanding Common Shares,
a declaration of a dividend payable in Common Shares or a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding adjustments
shall automatically be made in each of the following:

(i) The number of Common Shares covered by the Option; and

(ii) The Exercise Price.

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this
Section 13, you shall have no rights by reason of any issuance by the Company of
stock of any class or securities convertible into stock of any class, any
subdivision or consolidation of shares of stock of any class, the payment of any
stock dividend or any other increase or decrease in the number of shares of
stock of any class.

(b) Dissolution or Liquidation. To the extent not previously exercised or
settled, the Option shall terminate immediately prior to the dissolution or
liquidation of the Company.

(c) Reorganizations. In the event that the Company is a party to a merger or
consolidation, the Option shall be subject to the agreement of merger or
consolidation. Such agreement shall provide for one or more of the following:

(i) The continuation of the Option by the Company (if the Company is the
surviving corporation).

(ii) The assumption of the Option by the surviving corporation or its parent,
provided that the assumption of the Option shall comply with section 424(a) of
the Internal Revenue Code (the “Code”).

(iii) The substitution by the surviving corporation or its parent of new awards
for the Option, provided that the substitution of the Option shall comply with
section 424(a) of the Code.

(iv) Full exercisability of the Option and full vesting of the Option Shares,
followed by the cancellation of the Option. The full exercisability of the
Option and full vesting of the Option Shares may be contingent on the closing of
such merger or consolidation. You shall be able to exercise the Option during a
period of not less than five full business days preceding the closing date of
such merger or consolidation, unless (i) a shorter period is required to permit
a timely closing of such merger or consolidation and (ii) such shorter period
still offers you a reasonable opportunity to exercise the Option. Any exercise
of the Option during such period may be contingent on the closing of such merger
or consolidation.

 

4



--------------------------------------------------------------------------------

(v) The cancellation of the Option and a payment to you equal to the excess of
(i) the Fair Market Value of the Option Shares (whether or not the Option is
then exercisable or such Option Shares are then vested) as of the closing date
of such merger or consolidation over (ii) the Exercise Price. Such payment shall
be made in the form of cash, cash equivalents, or securities of the surviving
corporation or its parent with a Fair Market Value equal to the required amount.
Such payment may be made in installments and may be deferred until the date or
dates when the Option would have become exercisable or the Option Shares would
have vested. Such payment may be subject to vesting based on your continuing
Service, provided that the vesting schedule shall not be less favorable to you
than the schedule under which the Option would have become exercisable or the
Option Shares would have vested. If the Exercise Price of the Option Shares
exceeds the Fair Market Value of the Common Shares, then the Option may be
cancelled without making a payment to you. For purposes of this Subsection (v),
the Fair Market Value of the Option shall be determined without regard to any
vesting conditions that may apply.

14. Modification or Assumption of Option. The Committee may modify, extend or
assume your Option or may accept the cancellation of your Option in return for
the grant of new options for the same or a different number of shares and at the
same or a different exercise price. The foregoing notwithstanding, no
modification of the Option shall, without your consent, alter or impair your
rights or obligations under such Option. Neither the Committee nor any other
person may decrease the Exercise Price for your Option after the date of grant
nor cancel or allow you to surrender your Option to the Company as consideration
for the grant of a new option with a lower exercise price or the grant of
another type of award the effect of which is to reduce the Exercise Price of
your Option.

15. Limitation on Payments.

(a) Scope of Limitation. This Section 15 shall apply to the Option only if the
independent auditors selected for this purpose by the Committee (the “Auditors”)
determine that the after-tax value of the Option to you, taking into account the
effect of all federal, state and local income taxes, employment taxes and excise
taxes applicable to you (including the excise tax under section 4999 of the
Code), will be greater after the application of this Section 15 than it was
before the application of this Section 15. If this Section 15 applies to the
Option, it shall supersede any contrary provision of this Agreement.

(b) Basic Rule. In the event that the Auditors determine that any payment or
transfer by the Company pursuant to this Agreement for your benefit (a
“Payment”) would be nondeductible by the Company for federal income tax purposes
because of the provisions concerning “excess parachute payments” in section 280G
of the Code, then the aggregate present value of all Payments shall be reduced
(but not below zero) to the Reduced Amount. For purposes of this Section 15, the
“Reduced Amount” shall be the amount, expressed as a present value, which
maximizes the aggregate present value of the Payments without causing any
Payment to be nondeductible by the Company because of section 280G of the Code.

(c) Reduction of Payments. If the Auditors determine that any Payment would be
nondeductible by the Company because of section 280G of the Code, then the
Company shall

 

5



--------------------------------------------------------------------------------

promptly give you notice to that effect and a copy of the detailed calculation
thereof and of the Reduced Amount, and you may then elect, in your sole
discretion, which and how much of the Payments shall be eliminated or reduced
(as long as after such election the aggregate present value of the Payments
equals the Reduced Amount) and shall advise the Company in writing of your
election within 10 days of receipt of notice. If you make no such election
within such 10 day period, then the Company may elect which and how much of the
Payments shall be eliminated or reduced (as long as after such election the
aggregate present value of the Payments equals the Reduced Amount) and shall
notify you promptly of such election. For purposes of this Section 15, present
value shall be determined in accordance with section 280G(d)(4) of the Code. All
determinations made by the Auditors under this Section 15 shall be binding upon
the Company and you and shall be made within 60 days of the date a Payment
becomes payable or transferable. As promptly as practicable following such
determination and the elections hereunder, the Company shall pay or transfer to
or for your benefit such amounts as are then due you under this Agreement and
shall promptly pay or transfer to or for your benefit in the future such amounts
as become due to you under this Agreement.

(d) Overpayments and Underpayments. As a result of uncertainty in the
application of section 280G of the Code at the time of an initial determination
by the Auditors hereunder, it is possible that Payments will have been made by
the Company which should not have been made (an “Overpayment”) or that
additional Payments which will not have been made by the Company could have been
made (an “Underpayment”), consistent in each case with the calculation of the
Reduced Amount hereunder. In the event that the Auditors, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
you that the Auditors believe has a high probability of success, determine that
an Overpayment has been made, such Overpayment shall be treated for all purposes
as a loan to you that you shall repay to the Company, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by you to the Company if and
to the extent that such payment would not reduce the amount that is subject to
taxation under section 4999 of the Code. In the event that the Auditors
determine that an Underpayment has occurred, such Underpayment shall promptly be
paid or transferred by the Company to or for your benefit, together with
interest at the applicable federal rate provided in section 7872(f)(2) of the
Code.

(e) Related Corporations. For purposes of this Section 15, the term “Company”
shall include affiliated corporations to the extent determined by the Auditors
in accordance with section 280G(d)(5) of the Code.

16. Applicable Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

17. Effect of Agreement. This Agreement together with the Notice constitute the
entire understanding between you and the Company regarding this Option;
provided, however, that the Change in Control Severance Agreement between you
and the Company, dated September 2, 2009, shall apply to unvested shares of the
Option. Except with respect to that Change in Control Severance Agreement, any
prior agreements, commitments or negotiations concerning this Option

 

6



--------------------------------------------------------------------------------

are superseded. You hereby accept this Option and agree to be bound by its
contractual terms as set forth herein. You hereby agree to accept as binding,
conclusive and final all decisions and interpretations of the Committee
regarding any questions relating to the Option. This Agreement may be amended
only by another written agreement signed by both parties.

18. Definitions.

(a) “Affiliate” means any entity other than a Subsidiary, if the Company and/or
one or more Subsidiaries own not less than 50% of such entity.

(b) “Cause” means:

(i) An unauthorized use or disclosure by you of the Company’s confidential
information or trade secrets, which use or disclosure causes material harm to
the Company;

(ii) A material breach by you of any agreement between you and the Company;

(iii) A material failure by you to comply with the Company’s written policies or
rules;

(iv) Your conviction of, or plea of “guilty” or “no contest” to, a felony under
the laws of the United States or any State thereof;

(v) Your gross misconduct, including (without limitation) fraud, embezzlement or
dishonesty;

(vi) A continuing failure by you to perform assigned duties after receiving
written notification of such failure from the Board; or

(vii) A failure by you to cooperate in good faith with a governmental or
internal investigation of the Company or its directors, officers or employees,
if the Company has requested your cooperation.

(c) “Change in Control” means:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(iii) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:

(A) Had been directors of the Company on the date 24 months prior to the date of
such change in the composition of the Board (the “Original Directors”); or

(B) Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors whose appointment or nomination was previously
approved in a manner consistent with this Paragraph (ii); or

 

7



--------------------------------------------------------------------------------

(iv) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Subsection (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(d) “Common Share” means one share of the common stock of the Company.

(e) “Consultant” means a consultant or adviser who provides bona finde services
to the Company, a Parent, a Subsidiary or an Affiliate as an independent
contractor.

(f) “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate who is newly hired as a employee by the Company, or
who is rehired following a bona fide period of interruption of employment,
including persons who become new employees of the Company, a Parent, a
Subsidiary or an Affiliate in connection with a merger or acquisition.

(g) “Fair Market Value” means the closing price of the Common Shares as reported
on Nasdaq or such other exchange on which the Common Shares are then traded on
the applicable date or, if that date is not a trading day, the next trading day.
If Common Shares are no longer traded on a public U.S. securities market, the
Fair Market Value shall be determined by the Compensation Committee of the Board
of Directors in good faith on such basis as it deems appropriate. The
Committee’s determination shall be conclusive and binding on all persons.

(h) “Involuntary Termination” means the termination of your Service by reason
of: (i) your involuntary dismissal or discharge by the Company (or the Parent,
Subsidiary or Affiliate employing you) for reasons other than Cause; or
(ii) your voluntary resignation following (1) a change in your position with the
Company which materially reduces your level of responsibility, (2) a reduction
in your level of base salary or (3) a relocation of your place of employment by
more than fifty (50) miles, provided and only if such change, reduction or
relocation is effected by the Company without your consent.

(i) “Non-Employee Member of the Board” means a member of the Board who is not an
Employee.

(j) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company, if each of the corporations other than
the Company owns stock possessing 50% or more of the total combined voting power
of all classes of stock in one of the other corporations in such chain.

 

8



--------------------------------------------------------------------------------

(k) “Permanent Disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than 12 months.

(1) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

The parties have executed this Exercise Notice and Stock Option Agreement as of
the date first set forth above.

 

COMPANY: BLUE COAT SYSTEMS, INC. By:  

/s/ Brian NeSmith

Name:  

Brian NeSmith

Title:  

President & CEO

EMPLOYEE:

/s/ Gordon C. Brooks

(Signature)

Gordon C. Brooks

(Printed Name) Address: [address]

 

9